Citation Nr: 1231874	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-27 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder, including as secondary to the service connected post-operative right knee disorder. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, including as secondary to the service connected post-operative right knee disorder.

3.  Entitlement to a total rating based on individual unemployability due to a service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to January 1968. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  While the Veteran did not appeal the determination, in February 2008, prior to the expiration of the appeal period, new and material evidence was received.  Thus, the RO readjudicated the claim in August 2008.  The denial was confirmed and continued.  The Veteran perfected an appeal therefrom. 

The Veteran testified at a hearing at the RO in September 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing). 

In January and February 2012, the Veteran submitted additional evidence, some of which is pertinent to his claims.  He contemporaneously waived his right to initial RO review.  38 C.F.R. § 20.1304 (2011). 

The Board is reopening the service connection claims for the right hip and low back disorders.  The service connection and TDIU claims are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration. 



FINDINGS OF FACT

1.  In an August 2003 unappealed rating determination, the RO denied the Veteran's claims of entitlement to service connection for right hip and low back disorders. 

2.  The evidence received since August 2003 is not cumulative or redundant of the evidence that was previously on file, and it raises a reasonable possibility of substantiating the claims for service connection.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied the Veteran's claims of entitlement to service connection for right hip and low back disorders, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for right hip and low back disorders.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to reopening the Veteran's service connection claims, the Board need not determine whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA).  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Memo., para. 2, 3 (June 14, 2006).  As set forth below, new and material evidence has been received to reopen the claims of entitlement to service connection for right hip and low back disorders, to include as secondary to the service connected post-operative right knee disorder.  Thus, the Veteran will not be prejudiced by the Board's decision at this time.  

The Board notes that the RO first considered and denied the Veteran's claims in an August 2003 rating decision, wherein it was determined that there was no evidence that linked the Veteran's right hip or low back disorders to his military service.  In that decision, the RO also found that the evidence did not show that the Veteran's right hip or low back disorders were related to his service connected post-operative right knee disorder.  The Veteran's service treatment records, VA and private treatment reports, and VA examination report were reviewed.  The RO noted in July 2003, a VA examiner had opined that the Veteran would have developed back and hip pain even without his right knee problem, and that his pain was not directly related to his knee.  It was also mentioned by the examiner that the Veteran's right knee probably made his hip symptoms "more irritating", and if considering aggravation, his baseline symptoms regarding the knee would be the same except for somewhat less pain.  The Veteran had 80 percent back and hip symptoms, with 20 percent of symptoms representing a worsening because of the favoring of the right knee.  38 C.F.R. §§ 3.303, 3.310 (2002).

The RO issued notice of the August 2003 rating decision in September 2003.  At that time, the Veteran was informed of the decision and apprised of his procedural and appellate rights.  He did not appeal, so that decision became final and binding.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103. 

In October 2006, the Veteran filed a petition to reopen his claims.  At that time he asserted that a VA doctor had stated that his gait was affected due to his (right) knee problems which caused him pain and problems with his hip and back. 

In a July 2007 rating decision, the RO reiterated that in August 2003 it had been determined that there was no evidence that the Veteran's right hip or low back disorders were related to his military service or his service connected post-operative right knee disorder.  The RO contemporaneously notified the Veteran of the decision.  In February 2008, prior to the expiration of the appeal period, the RO received new and material evidence.  As such, in April 2008 the RO readjudicated the Veteran's claims.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Veteran perfected an appeal therefrom.

The Board points out that it appears as though the RO reopened the Veteran's claims in April 2008.  However, regardless of the RO's determination, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicating the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). 

As indicated above, in August 2003 the Veteran's claims became final.  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence when adjudicating the merits of the claim.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." Shade, 24 Vet. App. at 116.

Since the prior August 2003 rating decision that determined service connection was not warranted, additional evidence has been received.  Notably, at the September 2011 Travel Board hearing, the Veteran testified that in 2004 and again in 2007 or 2008 a VA nurse practitioner had informed him that his (service connected) right knee disorder had caused his (right) hip condition.  Additionally, in October 2006, in a VA Form 21-4138 Statement in Support of Claim to be specific, the Veteran reported that a VA doctor had reported to him that both his hip and back problems were related to his right knee disorder.  The Veteran's credibility is presumed concerning his testimony and statements that VA physicians have informed him that his service connected right knee and right hip and low back problems are service related. 

Given the presumed credibility of this additional evidence provided by the Veteran, as well as the Court's holding in Shade, the Board finds that this is new evidence as it is neither cumulative nor redundant of evidence previously considered, and it raises a reasonable possibility of substantiating both the claims of service connection for a right hip disorder and a low back disorder including as secondary to a service connected post-operative right knee disorder.  That is, the new evidence combined with VA's assistance and the other evidence of record, raises a reasonable possibility of substantiating both the claims.  Further, as the Court explained in Hodge, new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even when this additional evidence is not enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Shade, 24 Vet. App. at 117.  The Veteran's petitions to reopen these claims are granted.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disorder including as secondary to the service connected post-operative right knee disorder; the appeal is granted to this extent only.

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder including secondary to the service connected post-operative right knee disorder; the appeal is granted to this extent only.


REMAND

Regarding service connection for the right hip and low back, before these claims may be adjudicated on the underlying merits, additional development is necessary to ensure due process compliance and to ensure that there is a complete record upon which to decide these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In general, to establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

Certain chronic diseases, such as degenerative joint disease (i.e., arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Establishing service connection on a secondary basis is permissible as well.  Disability that is proximately due to or the result of a service-connected condition may be service-connected.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be: (1) evidence confirming the Veteran has the currently claimed disability; (2) evidence of the service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

At the September 2011 Travel Board hearing, the Veteran testified that in 2004, and in 2007 or 2008 a VA clinician, a nurse practitioner, had stated to him that his service connected right knee disorder caused his right hip disorder.  In an October 2006 statement the Veteran reported that a VA doctor had informed him that both his back and hip problems were related to his service connected post-operative right knee disorder.  The claims folder does not include those statements from VA clinicians as reported by the Veteran, nor does the record show that an attempt has been made to obtain those reports if they exist.  It is also noted that in a July 2003 VA compensation medical examination of the joints, the VA physician reported that the Veteran's back and hip problems diagnosed as chronic muscular strain and trochanteric bursitis, were not related to his service connected post-operative right knee disorder.  However, in that same report the examiner references a 20 percent worsening of the back and right hip problems due to the Veteran favoring the right knee.   

It must be pointed out that VA will not concede that a non-service-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the non-service-connected condition is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected condition.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service-connection) claims, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4). 

Of course, the Veteran's testimony and statements that VA clinician's have informed him that his back and right hip problems are related to his service connected post-operative right knee disorder are presumed credible.  If left unsupported, the Veteran's claims of what was said to him by VA clinicians may not establish service connection.  However, that testimony and the statements made by the Veteran are sufficient to at least trigger VA's duty to assist to obtain those records, to the extent they are available.  In addition, the previous July 2003 VA medical examination report, possibly indicating there may be aggravation of the Veteran's back and hip disorders by the service connected right knee disorder invokes VA's duty to provide a medical examination or obtain a medical opinion for clarification as it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995). 

TDIU

The Veteran also asserts that he is entitled to a total disability rating based on individual unemployability (TDIU) rating because he is unable to work on account of the severity of his service-connected disability, his service connected post-operative right knee disorder, currently is his only service connected disability, which is rated at 60 percent. 

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran meets the percentage rating criteria.

However, a TDIU assignment requires impairment so severe that the Veteran would not be able to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In addition to the Veteran meeting the percentage criteria, as mentioned above, the claims for service connection for right hip and low back disorders, secondary to the right knee disability are being remanded for additional development and consideration.  Should the AOJ determine on remand that the Veteran is entitled to service connection for these disorders, the Veteran's disability picture will have a bearing on the TDIU claim, since the TDIU determination is based on the effect that service-connected disabilities have on the Veteran's ability to obtain and maintain substantially gainful employment. 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  So these claims are "inextricably intertwined." See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).  The appropriate disposition in this circumstance, then, is to also remand the TDIU claim as the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443, 446 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

Also, in support of his claim, the Veteran has submitted additional evidence that was received in January 2012.  That evidence includes a January 2012 statement from a private family nurse practitioner.  At that time it was reported that the Veteran had received treatment for several physical disorders since May 2011, including chronic back, hip, and knee pain.  The nurse practiotioner then reported that she did not believe that he could work in this condition.  This does not specifically address his right knee in terms of his employability.  However, there is no recent medical evidence that addresses whether the Veteran's right knee disorder alone, or any potential service connected disabilities, affect his employability in terms of total disability.  A medical opinion is needed to assist in deciding this claim insofar as determining whether the Veteran's service-connected disability(ies) preclude him from obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU rating without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA outpatient treatment and hospitalization records since July 2003, and associate those records with the claims folder. 

2.  Contact the Veteran and ask that he provide the names and the facilities and or addresses of those VA clinicians, to include orthopedic physicians and nurse practitioners who reportedly stated to him that his back and right hip disorders are related to his service-connected post-operative right knee disorder. 

Inform the Veteran that he may obtain those statements on his own if desires.  However, for VA to obtain those statements from those VA clinicians, their names and the facilities at which they work and or the addresses are needed. 

3.  Schedule a VA compensation examination to determine the nature and etiology of the Veteran's right hip and low back disorders.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history. 

Based on review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current right hip and low back disorders by specifying the present diagnoses. 

The examiner should then provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current right hip and low back disorders are: (a) proximately due to or chronically aggravated by the Veteran's service-connected post-operative right knee; or (b) directly related to or dates back to the Veteran's military service. 

In making these determinations, the examiner should consider and offer comment on the July 2003 VA medical examination of the joints where the examiner reported a 20 percent worsening of the Veteran's right hip and low back symptoms representing worsening because of the favoring of his right knee, and if this equates to aggravation of a non-service connected disability by a service connected disability for VA purposes. 

It is noted that VA will not concede that a non-service-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the non-service-connected condition is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected condition.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

4.  Schedule a VA medical examination to reassess the severity of the Veteran's service-connected disability(ies), which currently consisting of a post-operative right knee disorder, rated at 60 percent.

A medical opinion is especially needed concerning whether the current service-connected disability(ies) a post-operative right knee disorder rated at 60 percent, renders the Veteran incapable of re-entering the workforce and obtaining and maintaining substantially gainful employment given his level of education, prior work experience and training, etc., not considering his advancing age or occupational impairment from his several other disabilities that are not service connected.

All diagnostic testing and evaluation needed to assist in making these important determinations should be performed. 

The examiner must consider the Veteran's medical and occupational history in making this assessment, so review of the claims file is essential. 

5.  Then readjudicate these claims in light of the additional evidence. If these claims continue to be denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


